DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 8/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 16, it is unclear what “both sides” is of.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 9-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190281534 by Yu et al. (hereinafter Yu) and in view of “Beam indication with low-overhead” by TCL (hereinafter TCL) (IDS filed 8/11/2020).


a receiver configured to receive a signal; a transmitter configured to transmit a signal (fig. 33, transceiver 3320; ¶ 16, transceiver configured to transmit and receive signals; ¶ 9, a terminal in a wireless communication system); 
and a processor configured to control the receiver and the transmitter (fig. 33, controller 3310; ¶ 181, controller 3310 controls overall operations of the terminal), 
wherein the processor is configured to (¶ 181): 
obtain, from a base station, information related with beam reporting (fig. 23, shows terminal receiving from a base station, N = 01 and M = 01 for group 2 and M = 00 for group 1 and shows terminal beam reporting that contains two best beam information in group 2 and best beam information in group 1); 
trigger beam reporting (¶ 165, trigger reporting on one or more TRP beams corresponding to the same beam of a terminal; ¶ 175, trigger the beam reporting; ¶ 177, triggering a beam reporting; fig. 23, shows terminal performing beam reporting); 
receive, from the base station, a signal related with beam reporting (¶ 125, the base station transmits a beam-related reference signal (RS) (hereinafter, referred to as BRS for convenience of explanation), and the terminal performs measurement on the BRS); 
measure the signal related with beam reporting (¶ 125, the terminal performs measurement on the BRS. The terminal transmits beam information acquired through the BRS measurement to the base station; ¶ 127, terminal measures beam quality on each beam using the BRS); 

wherein the beam information includes information on best beams among all available beams (¶ 131, All beams available in a cell are sorted into N groups; ¶ 151, set the number of groups (N) to 2, the number of reporting beams in the first group (M) to 1, and the number of reporting beams in the second group (M) to 2 for a terminal; fig. 23, shows terminal beam reporting that contains two best beam information in group 2 and best beam information in group 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu's teachings with Yu’s teachings in one or more other embodiments. The motivation is accomplishing a high data rate (Yu ¶ 8). 
Although Yu teaches the beam information, Yu does not explicitly disclose the beam information is reported based on a reporting configuration.
TCL in the same or similar field of endeavor beam information is reported based on a reporting configuration (section 2 and figs. 2-3). By modifying Yu’s teachings of the beam information with TCL’s teachings of beam information is reported based on a reporting configuration, the modification results in the beam information is reported based on a reporting configuration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu’s teachings with TCL’s above teachings. The 

Regarding claim 19, the combination teaches the UE of claim 11, wherein the information related with beam reporting is information about a beam reporting mechanism, and wherein the UE obtains the information related with beam reporting in a system information block (SIB) or a higher layer signal (Yu ¶ 149, FIG. 23 is a diagram illustrating a method and operation procedure for indicating a number of groups (N) and a number of per-group reporting beams (M) via RRC; ¶ 177, higher layer signaling (including RRC signaling); ¶ 151, configuring two M values and transmitting information indicating per-group M values in the form of a bitmap. In the case of making an indication in the form of a bitmap, the indication is made with two M values and a bitmap of length N in the corresponding signaling…If a set of M values is predetermined, it may be possible to indicate a reporting mode using a bitmap of length N…Afterward, the terminal may perform beam reporting by transmitting information on one best beam in the first group and two best beams in the second group to the base station; fig. 23, shows terminal receiving from a base station, N = 01 and M = 01 for group 2 and M = 00 for group 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yu’s teachings in one or more other embodiments. The motivation is accomplishing a high data rate (Yu ¶ 8).

Regarding claim 20, the combination teaches the UE of claim 11, wherein the signal related with beam reporting is either a beam reference signal or a channel state information reference signal (CSI-RS) (Yu ¶ 125, the base station transmits a beam-related reference signal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Yu’s teachings in one or more other embodiments. The motivation is accomplishing a high data rate (Yu ¶ 8).

Claims 1 and 9-10 recite similar limitations of claims 11 and 19-20 and are thus rejected under similar rationale.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and TCL and in further view of US 20180288645 by Lee et al. (hereinafter Lee).

Regarding claim 18, the combination teaches the UE of claim 11.
Although the combination teaches a total number of the available beams (Yu ¶ 131, All beams available) and a number of the best beams is indicated by the information related with beam reporting (Yu fig. 23, shows terminal receiving from a base station, N = 01 and M = 01 for group 2 and M = 00 for group 1), the combination does not explicitly disclose a total number of the available beams is indicated by the information related with beam reporting.
Lee in the same or similar field of endeavor teaches a total number of available beams is indicated by information related with beam reporting (¶ 38, a UE 230 may be controlled by a BS 210 to report beam information of N selected beams…BS 210 may transmit a beam configuration which may comprise one or more reference signal resources for K candidate beams to the UE 230…Accordingly, the UE 230 may perform a channel measurement for the K 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Lee’s above teachings. The motivation is reduce signaling overhead (Lee ¶ 37). Known work in one field of endeavor (Lee prior art) may prompt variations of it for use in either the same field or a different one (Yu prior art) based on design incentives (reduce signaling overhead) or other market forces if the variations are predictable to one or ordinary skill in the art. 

	Claim 8 recite similar limitations of claim 18 and is thus rejected under similar rationale.

Allowable Subject Matter
Claims 2-5, 7, 12-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200053607 by Ingale et al. discloses reporting configuration configure a UE to report N best beams where N best beams depends on the number of good beams or qualified/suitable beams within X dB offset of the best beam (see at least ¶ 83).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PETER P CHAU/Primary Examiner, Art Unit 2476